Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Form 10-K of Tesla, Inc. (the Company) and in the following Registration Statements: • Form S-3 (No. 333-211437) of the Company; and • Forms S-8 (Nos. 333-167874, 333-183033, 333-187113, 333-198002 and 333-209696) pertaining to the Tesla, Inc. 2010 Equity Incentive Plan, the Tesla, Inc. 2010 Employee Stock Purchase Plan and/or the Tesla Motors, Inc. 2003 Equity Incentive Plan of the Company of our report dated March 1, 2017, with respect to the consolidated financial statements of SolarCity Corporation incorporated by reference in this Annual Report (Form 10-K) for the year ended December 31, 2016. /s/ Ernst & Young LLP
